DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Claims 1-20 are pending with claims 1, 19-20 are independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/8/2020 and 1/4/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The rejection of claims 1-18 under 35 U.S.C. 103 as being unpatentable over Painter et al. (US5763378A) in view of Zerhusen et al. (WO 2017/210393 A1) is withdrawn in light of Applicant’s amendment to the claims excluding diacyl paeroxide from the particulate.
The rejection of claims 19-20 under 35 U.S.C. 103 as being unpatentable over Painter et al. (US5763378A) is withdrawn.
The rejection of claim 1-2 and 5-8 and 11 and 15-20 under 35 U.S.C. 103 as being unpatentable over Zerhusen et al. (WO 2017/210393 A1) is maintained.  
Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. Applicants urge that the amendments to claims 1, 19-20 excluding diacyl peroxide from the particle, overcomes the rejection over Zerhusen et al. (WO .
Claim Rejections - 35 USC § 103
Claim 1-2 and 5-8 and 11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zerhusen et al. (WO 2017/210393 A1).  
Zerhusen et al. (WO 2017/210393 A1) teach a composition comprising:
(i) a plurality of first particles comprising: about 30% to about 98% by weight of said first particles a water soluble first carrier and perfume carried by said first carrier; and
(ii) a plurality of second particles comprising: about 30% to about 98% by weight of said second particles a water soluble second carrier.  See claim 1 And example 1. Page 36. 
Antioxidants are taught on page 24 lines 20-25 in an amount of about 2% which amount encompasses the claimed endpoint of 2%.  
Regarding claims 5-6, see page 16,ln. 6-7, teaching the prior art articles formed from polyethylene glycol having a weight average molecular weight of about 9000.
Regarding claims 7-8, see the claim 18 of Zerhusen et al. teaching 5% surfactant.  Dyes and perfumes of instant claims 15-16 are taught on page 6 line 12. The mass of the particles are 1mg-5000mg meeting instant claim 18, see page 15, line 12 and page 16 line 8, teaching a mean particle mass of about 38 mg and standard deviation of mass of about 3 mg.
Zerhusen et al. do not exemplify a particle having the claimed proportions and ratios, however, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed particles because 
New Grounds of Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-4, 9-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zerhusen et al. (WO 2017/210393 A1) as applied to claims 1-2 and 5-8 and 11 and 15-20 and further in view of Stretanski et al. (US20090203817A1).
Zerhusen et al. (WO 2017/210393 A1) is relied upon as set forth above.  Zerhusen et al. (WO 2017/210393 A1) do not teach the phenol of claims 3, 4, 9 and the nonionic surfactant of claims 10, 12-14.  
	In the analogous particulate treatment composition art, Stretanski et al. (US2009203817A1) teach the phenol in [0057] within the claimed amount in [0124] and teach nonylphenol nonionic surfactants [0073] in an in an amount from 0.01 to 10% [0072] in an analogous particulate treatment composition for spandex fabric.  See also example 61, [0144] encompassing the hindered phenol. 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the particulate of Zerhusen with the claimed phenol and nonionic surfactant as required by claims 3-4, 9-10 and 12-14 because Stretanski et al. (US2009203817A1) teach an analogous particulate treatment composition comprising 5 g (20mmol) of the claimed phenol and teach 0.01 to 10% .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/Examiner, Art Unit 1764